        Case 2:17-cv-01251-PLD Document 94-1 Filed 07/22/20 Page 1 of 23




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 U.S. EQUAL EMPLOYMENT                               :
 OPPORTUNITY COMMISSION,                             :
                                                     : CIVIL ACTION NO.: 2:17-CV-01251
                    Plaintiff,                       :
                                                     :
        v.                                           :
                                                     :
 NORFOLK SOUTHERN                                    :
 CORPORATION AND NORFOLK                             :
 SOUTHERN RAILWAY COMPANY,                           :
                                                     :
                    Defendants.


                                      CONSENT DECREE

       1.      This action was instituted by the U.S. Equal Employment Opportunity

Commission (the “EEOC” or the “Commission”) against Defendants Norfolk Southern

Corporation and Norfolk Southern Railway Company (collectively, “Norfolk

Southern”) pursuant to the Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §

12101, et seq. (hereinafter “ADA”). Norfolk Southern denied the EEOC's allegations, and there

has been no adjudication of the ADA liability issues in this action.

       2.      In the interest of resolving this matter, and as a result of having engaged in

comprehensive settlement negotiations, the parties have agreed that this action should be finally

resolved by entry of this Consent Decree (hereinafter “Decree”). This Decree fully and finally

resolves any and all claims set forth in the Amended Complaint in this action. However, this

waiver and release of certain EEOC ADA claims shall not be construed to impair or affect EEOC

authority and remedies concerning any claims that are presently or will in the future be under

investigation or otherwise pending before EEOC.




                                                 1
        Case 2:17-cv-01251-PLD Document 94-1 Filed 07/22/20 Page 2 of 23




                                            FINDINGS

       3.      Having carefully examined the terms and provisions of this Decree, and based on

the pleadings, record, and stipulations of the parties, the Court finds the following:

       (a)     This Court has jurisdiction over the subject matter of this action and over the

       parties to this action, as some of the employment practices alleged to be unlawful in the

       Amended Complaint filed herein occurred within the jurisdiction of the Western District

       of Pennsylvania.

       (b)     The terms of this Decree are adequate, fair, reasonable, equitable, and just and are

       in the best interests of the parties, the aggrieved persons who are the subject of this

       litigation, and the public.

       (c)     This Decree conforms with the Federal Rules of Civil Procedure and the ADA,

       and is not in derogation of the rights or privileges of any person. The entry of this Decree

       will further the objectives of the ADA. Nothing in this Decree requires Norfolk Southern

       to violate the ADA or any other applicable law, violate any existing collective bargaining

       agreement, or waive any privilege or other immunity from disclosure.

            NOW THEREFORE, IT IS ORDERED, ADJUDGED, AND DECREED THAT:

                                          DEFINITIONS

       4.      “Claimant” refers to the following individuals for whom the EEOC seeks relief in

this lawsuit: Jacob Adams, Theodore Benscoter, David Bentley, Jessie Blankenship, Larry

Bowles, Brian Burns, William Cardwell, Michael Davis, Enrique Dominguez, Zenas Dowdell,

Richard Ford, Patric Fox, Patrick Frazier, Robert Garrity, James Gauthier, Joseph Hayden,

Matthew Kelley, Cody Kosman, Christopher Kososki, Nathan Krug, Robert Lee, Randy Nosal,

Shawn Pensyl, Jason Phipps, Matthew Pies, Rashad Robinson, Jonathan Ryan, John




                                                  2
        Case 2:17-cv-01251-PLD Document 94-1 Filed 07/22/20 Page 3 of 23




Rymarowicz, Philip Tyson, Joseph Villinger, Terry Vogel, Ivory West, Michael Whalen,

Anthony Wooten, Robert Workman, Adam Worthing, and Noah Wright.

       5.      “Effective Date” means that date on which this Decree is entered by the Court.

       6.      “Health Services” means any current or future organizational

component of Norfolk Southern that conducts medical evaluation of job applicants and/or

employees to determine whether such persons can safely perform essential job functions, pose a

direct threat, and/or should be medically disqualified from a position.

       7.      “Scope of Litigation Medical Conditions” means the following medical

conditions: non-paralytic orthopedic impairments, cardiovascular and cardiopulmonary

impairments, diabetes, arthritis, past drug addiction and treatment, cancer and related medical

treatment, post-traumatic stress disorder, and insomnia.

       8.      “Scope of Litigation Positions” means the following jobs: Conductor, Signal

Trainee, Machinist, Electrician, Fireman & Oiler, Freight Car Repair, Heavy Equipment

Mechanic, Locomotive Painter, Human Resources Summer Intern, Management Trainee -

Maintenance of Way, Forklift Mechanic, and Track Laborer.

                                     ADA COMPLIANCE

       9.      During the operation of this Decree, Norfolk Southern, its managers, officers,

agents, and any other person or entity acting on behalf of Norfolk Southern shall not unlawfully

refuse to consider or otherwise unlawfully deny employment opportunities to any qualified

applicant or employee with a disability for a Scope of Litigation Position because of one or more

Scope of Litigation Medical Condition.

       10.     During the operation of this Decree, Norfolk Southern, its managers, officers,

agents, and any other person or entity acting on behalf of Norfolk Southern shall not subject any

applicant or employee to retaliation because such individual has exercised or enjoyed any rights


                                                 3
        Case 2:17-cv-01251-PLD Document 94-1 Filed 07/22/20 Page 4 of 23




protected by the ADA, or aided or encouraged another person in the exercise or enjoyment of

any rights protected by the ADA, both in connection with a Scope of Litigation Position and one

or more Scope of Litigation Medical Condition.

                               NO ADMISSION OF LIABILITY

       11.     Neither this Decree nor any order approving this Decree is or shall be construed

as an admission by Norfolk Southern of the truth of any allegation or the validity of any

allegation asserted in this civil action, or any of the underlying Charges of Discrimination, or of

Norfolk Southern's liability therefor, nor as a concession or an admission of any fault or

omission or of any act or failure to act by Norfolk Southern. This Decree was entered into for

settlement purposes only, and shall not be construed by anyone for any purpose whatsoever as an

admission or presumption of any wrongdoing on the part of Norfolk Southern, nor as an

admission by any party to this Decree that the consideration to be given hereunder represents the

relief which could have been recovered after trial.

                              CLAIMANT MONETARY RELIEF

       12.     Norfolk Southern shall pay monetary relief in the total gross amount of Two

million, five hundred thousand dollars ($2,500,000), which shall constitute back pay and

compensatory and other statutory damages available pursuant to 42 U.S.C. Sect. 12117(a) and

shall be allocated among the Claimants in amounts set forth in Exhibit A.

       13.     As a precondition to Norfolk Southern’s payment to each Claimant, EEOC shall

provide the following information concerning each Claimant: (a) the Claimant's residential

address; (b) the amount of monetary relief to be paid by Norfolk Southern to the Claimant and

the categorization of such monetary relief (e.g., back pay, damages); (c) an IRS Form W4

executed by each claimant receiving back pay, a previously agreed upon form for 1099 purposes

executed by each claimant receiving compensatory and other statutory damages available


                                                 4
        Case 2:17-cv-01251-PLD Document 94-1 Filed 07/22/20 Page 5 of 23




pursuant to 42 U.S.C. Sect. 12117(a), or other information necessary to make payroll tax

withholdings required by law or to comply with income tax law requirements; and (d) an

executed Release of Claims in the form attached as Exhibit B to this Agreement.

       14.     Within sixty (60) calendar days of Norfolk Southern's receipt, through their

counsel of record, of all necessary information described in the preceding Paragraph, Norfolk

Southern shall pay the monetary relief determined by EEOC to the identified Claimants.

Payment to each Claimant of any amount designated by EEOC as back pay shall be made by a

single check, and payment to each Claimant of any amount designated by EEOC as

compensatory damages or other statutory damages available pursuant to 42 U.S.C. Sect.

12117(a) shall be made by separate check that does not contain any amounts designated as back

pay. Each payment shall be accompanied by a written description of the type and amount of all

required payroll tax withholdings, and shall be delivered by certified mail with return receipt or

express overnight mail at the addresses provided by the EEOC.

       15.     Norfolk Southern shall withhold all applicable payroll tax amounts required by

law, as well as amounts that Norfolk Southern is required by law to withhold from wages

pursuant to a lien, from the amounts payable to Claimants as back pay. Norfolk Southern shall be

responsible for paying the employer's share of payroll tax liability required by law.

       16.     Within seven (7) calendar days of delivery of the payments described in

Paragraph 14, Norfolk Southern shall send to the Commission photocopies of the checks

payable to the Claimants, along with proof that the checks were sent via certified mail or

overnight mail delivery.




                                                 5
        Case 2:17-cv-01251-PLD Document 94-1 Filed 07/22/20 Page 6 of 23




       17.     In the event that Norfolk Southern is unable to successfully make delivery of one

or more of the monetary relief checks required to be delivered by Paragraph 14 above, Norfolk

Southern shall promptly notify the Commission of that fact.

       18.     At the time such tax documents are issued to other employees, Norfolk Southern

shall issue to Claimants an IRS Form W-2 for the monetary relief amount constituting back pay,

and an IRS Form 1099-Misc for the monetary relief amounts constituting compensatory damages

and other statutory damages available pursuant to 42 U.S.C. Sect. 12117(a).

                               POLICIES AND PROCEDURES

       19.     Within one hundred eighty (180) calendar days of the Effective Date and

throughout the duration of this Decree, Norfolk Southern shall create and implement policies and

procedures to carry out the requirements of this Decree. In addition, such policies and procedures

shall include the following provisions:

               (a)    Norfolk Southern shall maintain and adhere to a policy instructing their

               personnel to conduct an individualized assessment of an applicant's or employee's

               ability to perform the essential functions of the job at issue, as required by the

               ADA.

               (b)    Norfolk Southern's policy shall provide that if an applicant or employee is

               determined to pose a direct threat when performing the essential functions of the

               job at issue, Norfolk Southern's personnel shall be instructed to document the duty

               or duties impacted and the specific risks present in the situation.

               (c)    Procedures that require Norfolk Southern's Health Services to request

               additional information on its own initiative, including additional medical records,

               if, in the exercise of reasonable care under such circumstances, such information

               is relevant and necessary to make an accurate determination of whether a direct


                                                 6
        Case 2:17-cv-01251-PLD Document 94-1 Filed 07/22/20 Page 7 of 23




               threat exists warranting disqualification or whether one or more reasonable

               accommodations can be made to eliminate such direct threat or reduce such direct

               threat to an acceptable level of risk.

       20.     Within sixty (60) days of the Effective Date, Norfolk Southern shall propose a

third-party occupational medicine expert with Department of Transportation or rail industry

expertise to conduct a review of any medical guidelines pertaining to medical disqualification.

The EEOC shall have fifteen (15) days from the proposal to approve or reject the proposed

occupational medicine expert. If the EEOC rejects the proposed expert, Norfolk Southern shall

have sixty (60) days to propose an alternate expert, and the EEOC shall have fifteen (15) days to

approve or reject the alternate expert. This process shall continue until the Parties have an

approved expert. The expert shall have sixty (60) days from approval by the EEOC to review the

medical guidelines required by this Decree to assess whether such medical guidelines comport

with the best practices and generally accepted standards of care in the field of occupational

medicine and the bona fide occupational qualifications for Scope of Litigation Positions and

Scope of Litigation Medical Conditions. Within thirty (30) days following the review period, the

expert shall prepare a report of the review conducted pursuant to this Paragraph, with any

recommendations for revisions to the policies and procedures, and she/he/they shall deliver the

report to Norfolk Southern. Norfolk Southern shall bear the cost of the expert review and report

in this Paragraph. Norfolk Southern shall have sixty (60) days from receipt of the expert's report

to notify EEOC of any recommendations of the expert that Norfolk Southern will implement, as

well as any recommendations that Norfolk Southern will not implement (which will not

automatically be deemed a breach of this Decree), including an explanation of the reason(s) for

non-implementation. If after review of Norfolk Southern’s notification that it will not implement




                                                  7
        Case 2:17-cv-01251-PLD Document 94-1 Filed 07/22/20 Page 8 of 23




a particular recommendation, upon a request from EEOC, Norfolk Southern shall promptly

provide that portion of the expert’s report that pertains to the recommendation that will not be

implemented, provided that any portions of the report that are provided to the EEOC will be

subject to the requirements of the Stipulated Order Regarding Confidentiality of Discovery

Material entered by the Court on December 20, 2018 in this action (ECF No. 56).

                         INTERNAL COMPLIANCE MONITORING

       21.     Within sixty (60) calendar days of the Effective Date, Norfolk Southern shall

designate an Internal Compliance Monitor ("ICM"). The ICM shall be a management official

and licensed attorney in Norfolk Southern's human resources or legal department who shall

possess the knowledge, capability, organizational authority, and resources to monitor and ensure

Norfolk Southern's compliance with the terms of the Decree.

       22.     The Parties expressly acknowledge that the ICM is an attorney that works for

Norfolk Southern and may be party to attorney-client communications or may create or receive

attorney work product. Nothing in this Decree constitutes a waiver of any applicable evidentiary

privileges or immunities from discovery, or any argument regarding the applicability of such

privileges or immunities, that concern attorney-client communications or attorney-generated

materials, and no provision in the Decree be used to authorize or compel disclosure of

information that is privileged or otherwise immune from disclosure.

       23.     The ICM shall read this Decree in its entirety and shall be responsible to

understand its terms. Norfolk Southern shall ensure that the ICM receives any training and

assistance necessary to carry out her/his/their duties described in this Decree.

       24.     For the duration of this Decree, all proposed medical disqualifications related to

Scope of Litigation Positions and based upon one or more Scope of Litigation Medical

Conditions shall be referred to the ICM, and prior to implementation of the proposed medical


                                                 8
        Case 2:17-cv-01251-PLD Document 94-1 Filed 07/22/20 Page 9 of 23




disqualification decisions the ICM shall advise Norfolk Southern's Health Services concerning

those proposed decisions as they relate to relevant prohibitions and requirements of the ADA.

The ICM shall possess the authority to require Norfolk Southern's Health Services to answer any

questions and provide any documents to allow the ICM to conduct a review of a medical

disqualification decision.

       25.     Norfolk Southern shall provide written notice to EEOC within ninety (90) days of

the Effective Date of the ICM's full name, job title, work experience, and education/training

history. In the event that the ICM vacates the role, Norfolk Southern will designate a successor

within sixty (60) days and provide written notice to EEOC within ten (10) days of the

designation.

                                        ADA TRAINING

       26.     Norfolk Southern shall provide at least two (2) hours of training to all current

employees in the medical or human resources department with responsibility for making medical

qualification decisions, making or implementing policies or procedures concerning medical

examinations and inquiries, assessing whether a reasonable accommodation is available or acting

on requests for reasonable accommodation, and/or investigating complaints of discrimination,

related to Scope of Litigation Positions.

       27.     The specified employees shall be trained regarding:

               (a)     General requirements of the ADA, including:

                       (i)    the duty to accommodate employees under the ADA;

                       (ii)   the ADA's prohibition of criteria that screen out or tend to screen

                       out persons with a disability and that are not job related or consistent with

                       business necessity;




                                                 9
Case 2:17-cv-01251-PLD Document 94-1 Filed 07/22/20 Page 10 of 23




             (iii)   the misperceptions and myths surrounding impairments and

             workplace risks;

             (iv)    the duty to conduct an individualized assessment, as required by

             the ADA, of each employee or applicant in determining their eligibility for

             hire or continued employment, with consideration of the information

             specified in 29 C.F.R. §§ 1630.2 et seq., including § 1630.2(r), such as:

             (A) the duration of the risk of potential harm; (B) the nature and severity

             of the potential harm; (C) the likelihood that the potential harm will occur;

             and (D) and the imminence of the potential harm.

      (b)    Policies and procedures specific to Norfolk Southern, including specific

      information related to Scope of Litigation Positions, such as:

             (i)     the essential functions of the positions;

             (ii)    the types of reasonable accommodations that may allow

             individuals in those positions to perform the essential functions of the job;

             (iii)   Norfolk Southern's policy governing direct threat assessment or

             whether safety risk-based disqualification is job-related and consistent

             with business necessity,

             (iv)    When to consult with the applicant's or employee's treating

             physician or provider, or an independent medical evaluator when such

             consultation is reasonably warranted under the circumstances, and

             reasonable procedures for providing to such persons relevant information

             about essential functions of the job at issue;




                                        10
Case 2:17-cv-01251-PLD Document 94-1 Filed 07/22/20 Page 11 of 23




           (v)     Considerations arising from an individual's use of lawfully

           prescribed medication, such as the type of medication, the medical

           condition for which the medication has been prescribed, the dosage, any

           interaction of the medication with other prescribed medications; and the

           actual effect of taking the medication on the individual applicant or

           employee, including the individual's history of tolerance in taking the

           medication;

           (vi)    When Health Services should request additional information, or

           communicate with other Norfolk Southern functions, to obtain information

           relevant and necessary to make an accurate determination of whether a

           medical condition-related safety risk exists warranting disqualification or

           suspension or whether one or more reasonable accommodations can be

           made to eliminate such risk or reduce such risk to an acceptable level;

           (vii)   When and how to provide applicants and employees reasonable

           notice of the basis for a medical disqualification or suspension;

           (viii) How to document those instances when an applicant or employee

           is determined to be disqualified from a position due to medical condition-

           related safety risk if/when performing the essential functions of the job at

           issue, including (A) a reasonably specific description of the safety risk that

           Norfolk Southern has determined exists and identification of the particular

           essential function(s) the employee or applicant is unable to perform

           without posing a risk, (B) identification of any medical or safety standard

           specific to the medical condition at issue that forms the basis for the




                                     11
       Case 2:17-cv-01251-PLD Document 94-1 Filed 07/22/20 Page 12 of 23




                       conclusion that the person poses a safety risk, and (C) identification by

                       name and title any person consulted concerning whether reasonable

                       accommodation was available to reduce or eliminate the threat.

       28.     The first training shall take place within one hundred eighty (180) calendar days

of the Effective Date and shall be presented to all reasonably available attendees in-person. In

consideration of current and potential future public health circumstances, Norfolk Southern shall

be authorized to present the live training via video-conference or webinar in lieu of in-person

training. A video-recorded version of that initial training will be shown to any new hires in such

positions within thirty (30) days of the start of their employment, along with the name and

contact information of one or more persons who are available to answer any questions they may

have about the training.

       29.     Norfolk Southern shall provide written certification to the Commission within

thirty (30) days following completion of the initial training. The certification shall include the

name(s) and qualifications of the person(s) providing instruction, names and job titles of

attendees, length of training, and an outline of the training topics. Thirty (30) days before the

expiration of the Decree, Norfolk Southern shall provide to the EEOC a supplemental report

identifying the names and job titles of any individuals attending the video recorded training

session described in the preceding paragraph.

       30.     All written notice and certification required by this Section of the Consent Decree

shall be addressed and forwarded in a manner described in Paragraph 42.

                                   REPORTS TO THE EEOC

       31.     Within one hundred eighty (180) days of the Effective Date, Norfolk Southern

shall submit a written report to the EEOC listing information regarding each applicant or

employee who, since the Effective Date, was medically disqualified from a Scope of Litigation


                                                 12
       Case 2:17-cv-01251-PLD Document 94-1 Filed 07/22/20 Page 13 of 23




Position because of a Scope of Litigation Medical Condition. Each report shall include, (a) the

Scope of Litigation Position from which the applicant or employee was medically disqualified;

(b) the facility at which the job was located; (c) the specific Scope of Litigation Medical

Condition that caused the disqualification; (d) the date of disqualification; (e) a summary

description of the reason(s) for the medical disqualification; (g) a summary description of the

direct threat, if any, posed by the individual; (h) a summary description of any reasonable

accommodations considered and rejected by Norfolk Southern; and (i) the name and title of the

individual(s) who made the disqualification decision.

       32.     Upon written request by the Commission, Norfolk Southern shall produce (a) a

listing of the full name, last known residence address, and last known residence telephone or cell

phone number, of the applicant or employee who was medically disqualified; and (b) any non-

privileged documents that are relevant to the subject matter of the report required by this

Paragraph. Norfolk Southern shall make such production not later than thirty (30) days after

Norfolk Southern’s receipt (via their counsel of record) of the Commission’s written request. In

the event that the Parties have a dispute concerning Norfolk Southern’s duty to produce records

pursuant to this Paragraph, EEOC shall use the procedure set forth in Paragraph 34, below.

Norfolk Southern shall not be required to produce documents in response to any such request if

they are subject to an evidentiary privilege under controlling law, are irrelevant, or to the extent

their production would be unduly burdensome. Notwithstanding whether production is ordered

by the Court, an initial, good faith objection to the EEOC request and failure to produce on the

aforementioned legal grounds shall not constitute a violation of this Decree.

                                    DISPUTE RESOLUTION

       33.     This Court shall retain jurisdiction to enforce the terms of this Decree and will

have all available powers to enforce this Decree.


                                                 13
       Case 2:17-cv-01251-PLD Document 94-1 Filed 07/22/20 Page 14 of 23




       34.     If the EEOC has reason to believe that Norfolk Southern is not complying with

this Decree, the Commission shall notify Norfolk Southern, in writing, of the alleged non-

compliance. Upon receipt of written notice, Norfolk Southern shall have sixty (60) days either to

correct the alleged non-compliance, and so inform the Commission, or deny the alleged non-

compliance, in writing;

        a.     If the parties cannot resolve their dispute, the Commission may file with the Court

               a motion to correct and remedy the breach;

        b.     Each party shall bear its own costs, expenses and attorney's fees incurred in

               connection with such action; and

        c.     Jurisdiction to resolve any dispute arising under this Decree resides in the United

               States District Court for the Western District of Pennsylvania.

       35.     Upon motion of the Commission, this Court may schedule a hearing for the

purpose of reviewing compliance with this Consent Decree.

 DURATION AND SCOPE OF THE DECREE AND RETENTION OF JURISDICTION

       36.     This Decree shall continue to be effective and binding upon the parties to this

action for a period of two and a half (2.5) years immediately following the Effective Date,

provided that all remedial benefits required hereby have been received or offered prior to its

expiration, and provided further that all required reports and certifications are submitted at least

thirty (30) calendar days before the expiration date of the Decree. If required reports are not

submitted within thirty (30) calendar days of the expiration date or if the remedial provisions are

not complete, those portions of the Decree that have not been completed will be automatically

extended until these provisions are completed.

       37.     This Court shall retain jurisdiction over this action for the purposes of clarifying

and enforcing this Decree and for any other appropriate or equitable purposes for two and a half


                                                 14
        Case 2:17-cv-01251-PLD Document 94-1 Filed 07/22/20 Page 15 of 23




years from the Effective Date, unless the Court acts or the Commission has, prior to the

expiration of said two and a half years, moved to enforce compliance with the Decree. If the

Court acts or the Commission has moved to enforce compliance with this Decree within this

period, this Court shall retain jurisdiction of this action until all issues relating to all such

motions that are made during the two and half year period have been resolved. At the expiration

of the two and a half year period following the Effective Date, if all obligations have been

performed by the parties under this Decree, and no disputes regarding compliance remain

unresolved, then the Decree shall operate as an automatic dismissal of this case with prejudice.

        38.        Notwithstanding anything to the contrary in this Decree, all provisions of this

Decree shall apply only to the positions held by the Claimants (Conductor, Signal Trainee,

Machinist, Electrician, Fireman & Oiler, Freight Car Repair, Heavy Equipment Mechanic,

Locomotive Painter, Human Resources Summer Intern, Management Trainee - Maintenance of

Way, Forklift Mechanic and Track Laborer) with the medical conditions (non-paralytic

orthopedic impairments, cardiovascular and cardiopulmonary impairments, diabetes, arthritis,

past drug addiction and treatment, cancer and related medical treatments, post-traumatic stress

disorder, and insomnia) of the Claimants in this case.

                                  MISCELLANEOUS PROVISIONS

        39.        Each party to this Decree shall bear its own expenses, attorney's fees, and costs

for this action.

        40.        The provisions of this Decree shall be binding upon the present and future

owners, partners, directors, officers, managers, agents, successors and assigns of Norfolk

Southern. Norfolk Southern, and any successor(s) of Norfolk Southern, shall provide a copy of

this Decree to any organization or person who proposes to acquire or merge with Norfolk

Southern, or any successor of Norfolk Southern, prior to the effectiveness of any such acquisition


                                                    15
          Case 2:17-cv-01251-PLD Document 94-1 Filed 07/22/20 Page 16 of 23




or merger. This paragraph shall not be deemed to limit any remedies available in the event of any

finding by the Court of a violation of this Decree.

          41.   If any provision(s) of the Decree are found to be unlawful, only such

provision(s) shall be severed, and the remainder of the Decree shall remain in full force and

effect.

          42.   When this Decree requires the submission by Norfolk Southern of reports,

certifications, notices, or other materials to the EEOC, they shall be emailed or mailed to: U.S.

Equal Employment Opportunity Commission, Baltimore Field Office, c/o Ronald L. Phillips,

Supervisory Trial Attorney, George H. Fallon Federal Building, 31 Hopkins Plaza, Suite 1432,

Baltimore, MD 21201, or ronald.phillips@EEOC.gov.

          43.   This Decree constitutes the entire agreement and commitments of the parties. Any

modifications to this agreement must be mutually agreed upon and memorialized in a separate

writing signed by Norfolk Southern and the EEOC and approved by the Court.

          44.   This Decree may be executed in counterparts.

          45.   The parties hereto and undersigned attorneys of record for the parties in the

above-styled action hereby consent to the entry of the foregoing Decree.

                            [remainder of page intentionally left blank]




                                                 16
Case 2:17-cv-01251-PLD Document 94-1 Filed 07/22/20 Page 17 of 23
Case 2:17-cv-01251-PLD Document 94-1 Filed 07/22/20 Page 18 of 23
Case 2:17-cv-01251-PLD Document 94-1 Filed 07/22/20 Page 19 of 23




                      EXHIBIT A
      Case 2:17-cv-01251-PLD Document 94-1 Filed 07/22/20 Page 20 of 23




  Claimant Name       Back pay      Compensatory and Other
                                   statutory damages available
                                    pursuant to 42 U.S.C. Sect.
                                             12117(a)

Jacob Adams           $23,735.39           $47,169.45

Theodore Benscoter    $11,070.71           $14,368.50

David Bentley         $54,274.22           $20,000.00

Jessie Blankenship    $88,380.01            $44,000.00

Larry Bowles          $3232.43             $16,252.14

Brian Burns           $14,370.90           $14,441.99

William Cardwell      $54,264.39           $65,804.28

Michael Davis         $13,876.66           $18,601.43

Enrique Dominguez     $38,754.09           $30,969.00

Zenas Dowdell         $6256.12             $15,000.00

Richard Ford          $49,344.38           $30,133.65

Patric Fox            $56,519.33           $28,000.00

Patrick Frazier       $2504.00             $22,922.05

Robert Garrity        $39,786.47           $22,561.86

James Gauthier        $12,537.50           $17,823.32

Joseph Hayden         $38,688.60           $14,133.66

Matthew Kelley        $51,761.71           $30,100.24

Cody Kosman           $22,581.15           $17,440.57

Christopher Kososki     none               $16,500.00

Nathan Krug           $37,479.14           $28,267.31

Robert Lee            $6335.00             $15,000.00

Randy Nosal           $40,241.39           $26,857.60
     Case 2:17-cv-01251-PLD Document 94-1 Filed 07/22/20 Page 21 of 23




Shawn Pensyl         $9321.25            $11,000.00

Jason Phipps        $44,857.33           $65,457.19

Matthew Pies        $74,260.76           $42,133.65

Rashad Robinson     $114,272.83          $86,196.94

Jonathan Ryan       $132,458.97          $64,344.62

John Rymarowicz     $14,490.93           $14,440.63

Philip Tyson        $15,597.64           $21,671.38

Joseph Villinger    $36,078.72           $36,764.81

Terry Vogel         $12,797.47           $27,118.44

Ivory West          $22,330.21           $27,229.91

Michael Whalen       $2833.01            $16,326.04

Anthony Wooten      $60,750.98           $38,267.30

Robert Workman      $67,513.26           $52,088.95

Adam Worthing       $67,833.84           $53,847.73

Noah Wright         $18,218.21           $27,156.36
Case 2:17-cv-01251-PLD Document 94-1 Filed 07/22/20 Page 22 of 23




                      EXHIBIT B
       Case 2:17-cv-01251-PLD Document 94-1 Filed 07/22/20 Page 23 of 23




                           ADA CLAIM RELEASE AND WAIVER

       Pursuant to the Consent Decree entered in the matter of U.S. EEOC v. Norfolk Southern

Corporation, et al., Civil Action No. 2:17-cv-01251, in the United States District Court for the

Western District of Pennsylvania (the “EEOC lawsuit”), and in exchange for payment of

_____________________________ ($________), less applicable withholdings, I,

_____________________ agree to release Norfolk Southern Corporation, Norfolk Southern

Railway Company and their successors and assigns from any claim of discrimination that I may

have under the Americans with Disabilities Act, as amended (“ADA”) and that is included in the

Amended Complaint filed by the U.S. Equal Employment Opportunity Commission in the EEOC

Lawsuit and that arose prior to entry of the Consent Decree.



_________________
Date                                         Name
